

114 S834 RS: Sport Fish Restoration and Recreational Boating Safety Act
U.S. Senate
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 162114th CONGRESS1st SessionS. 834[Report No. 114–91]IN THE SENATE OF THE UNITED STATESMarch 23, 2015Mr. Thune (for himself, Mr. Inhofe, Mr. Nelson, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJuly 23, 2015Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the law relating to sport fish restoration and recreational boating safety, and for other
			 purposes. 
	
 1.Short titleThis Act may be cited as the Sport Fish Restoration and Recreational Boating Safety Act. 2.Authorization of appropriationsSection 3 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777b) is amended by striking 57 percent and inserting 57.42 percent.
 3.Division of annual appropriationsSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking 2014 and for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting 2023,; (B)in paragraph (1), by striking 18.5 percent and inserting 18.54 percent;
 (C)in paragraph (2), by striking 18.5 percent and inserting 18.04 percent; and (D)in paragraph (3), by adding at the end Not more than 25 percent of such amount may be used for capital improvement and infrastructure projects to support facilities that meet state requires for minimizing the introduction of pollutants into the waterways.;
 (2)by amending the heading in subsection (b) to read as follows: Set-Asides.—; (3)in subsection (b)(1)—
 (A)in subparagraph (A), by striking 2014, and for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting 2023,; (B)in subparagraph (B), by striking clauses (i), (ii), and (iii), and inserting the following:
					
 (i)for each of the fiscal years 2016 through 2022, 1.8468 percent of total annual collections under this Act for such fiscal year; and
 (ii)not withstanding clause (i), an amount that is less than or equal to $12,299,000.; and (C)by adding at the end the following:
					
						(C)Set-aside for boating safety
 (i)In generalFrom the annual appropriation made in accordance with section 3, for each fiscal year through 2023, the Secretary shall transfer to the Secretary of the department in which the Coast Guard is operating—
 (I)(aa)0.34325 percent of total annual collections under this Act for the purposes set forth in section 13107(c) of title 46, United States Code; and
 (bb)notwithstanding item (aa), an amount that is less than or equal to $2,300,000; (II)not less than $5,500,000 for national boating safety activities of national nonprofit public service organizations, including the funding of National Boating Safety Advisory Council established under section 13110 of title 46, United States Code, and the authorized activities of the Council, including travel for the council; and
 (III)$1,500,000 shall be made available for the National Recreational Boating Survey. (ii)LimitationThe amounts specified in clause (i) for a fiscal year may not be included in the amount of the annual appropriation distributed under subsection (a) of this section for the fiscal year.;
 (4)in subsection (b)(2)— (A)in subparagraph (A), by striking under paragraph (1) shall remain available for obligation for use under that paragraph  and inserting under paragraph (1)(B) shall remain available for obligation for use under paragraph (1)(A); and
 (B)in subparagraph (B)— (i)by striking under paragraph (1) and inserting under paragraph (1)(B); and
 (ii)by striking subsection (e) and inserting subsection (c); (5)in subsection (c), by striking 57 percent and inserting 57.42 percent;
 (6)in subsection (d), by striking So much of any sum not allocated and inserting Except as otherwise provided in this section, so much of any sum not allocated; and (7)in subsection (e)—
 (A)in paragraph (1), by striking those subsections and inserting those paragraphs; (B)by amending paragraph (2) to read as follows:
					
 (2)Maximum amountFor fiscal year 2016, the Secretary of the Interior may use not more than $1,200,000 in accordance with paragraph (1). For each fiscal year thereafter, the maximum amount that the Secretary of the Interior may use in accordance with paragraph (1) shall be determined under paragraph (3).; and
 (C)by adding at the end the following:  (3)Annual adjusted maximum amountThe maximum amount referred to in paragraph (2) for fiscal year 2016 and each fiscal year thereafter shall be the sum of—
 (A)the available maximum amount for the preceding fiscal year; and (B)the amount determined by multiplying—
 (i)the available maximum amount for the preceding fiscal year; and (ii)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor..
 4.Extension of exception to limitation on transfers to fundSection 9504(d)(2) of the Internal Revenue Code of 1986 is amended by striking 2015, and inserting 2023,. 5.Recreational boating safety allocationsSection 13104 of title 46, United States Code, is amended by striking subsection (c).
 6.Recreational boating safetySection 13107(c) of title 46, United States Code, is amended— (1)in paragraph (1)—
 (A)by striking subsection (a)(2) and inserting subsection (b)(1)(C); and (B)by striking (16 U.S.C. 777c(a)(2)) and all that follows through the end and inserting
					
 (16 U.S.C. 777c(b)(1)(C))—(A)(i)0.34325 percent of total annual collections under this Act is available to the Secretary for payment of expenses of the Coast Guard for personnel and activities directly related to coordinating and carrying out the national recreational boating safety program under this title; and
 (ii)notwithstanding clause (i), the amount referred to in (i) may not exceed $2,300,000; and (B)not less than $5,500,000 is available for national boating safety activities of national nonprofit public service organizations, including the funding of National Boating Safety Advisory Council established under section 13110 of title 46, United States Code, and the authorized activities of the Council, including travel for the council.; and
 (2)in paragraph (3), by striking Amounts made available and inserting Except for amounts made available by paragraph (1)(B), amounts made available. 7.National Boating Safety Advisory CouncilSection 13110(e) of title 46, United States Code, is amended by striking 2020 and inserting 2023.
	
 1.Short titleThis Act may be cited as the Sport Fish Restoration and Recreational Boating Safety Act.
 2.Authorization of appropriationsSection 3 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777b) is amended by striking 57 percent and inserting 57.42 percent. 3.Division of annual appropriations (a)In generalSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended—
 (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking 2014 and for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting 2023,;
 (B)in paragraph (1), by striking 18.5 percent and inserting 18.54 percent; (C)in paragraph (2), by striking 18.5 percent and inserting 18.04 percent; and
 (D)in paragraph (3), by adding at the end Not more than 25 percent of such amount may be used for capital improvement and infrastructure projects to support facilities that meet State requirements for minimizing the introduction of pollutants into the waterways.;
 (2)by amending the heading in subsection (b) to read as follows: Set-asides.—; (3)in subsection (b)(1)—
 (A)in subparagraph (A), by striking 2014, and for the period beginning on October 1, 2014, and ending on May 31, 2015, and inserting 2023,;
 (B)in subparagraph (B), by striking clauses (i), (ii), and (iii), and inserting the following:
						
 (i)for each of the fiscal years 2016 through 2023, 1.8468 percent of total annual collections under this Act for such fiscal year; and
 (ii)not withstanding clause (i), an amount that is less than or equal to $12,299,000.; and (C)by adding at the end the following:
						
							(C)Set-aside for
				boating safety
 (i)In generalFrom the annual appropriation made in accordance with section 3, for each fiscal year through 2023, the Secretary shall transfer to the Secretary of the department in which the Coast Guard is operating—
 (I)(aa)0.3435 percent of total annual collections under this Act to pay the costs of investigations, personnel, and activities related to administering those programs under section 4(a)(2) (16 U.S.C. 777c(a)(2)); and
 (bb)notwithstanding item (aa), an amount that is less than or equal to $2,300,000; and (II)$1,500,000 shall be made available for the National Recreational Boating Survey, that shall be available until expended and may be awarded as a contract or grant by the Secretary.
 (ii)LimitationThe amounts specified in clause (i) for a fiscal year may not be included in the amount of the annual appropriation distributed under subsection (a) of this section for the fiscal year.;
 (4)in subsection (b)(2)— (A)in subparagraph (A), by striking under paragraph (1) shall remain available for obligation for use under that paragraph  and inserting under paragraph (1)(B) shall remain available for obligation for use under paragraph (1)(A); and
 (B)in subparagraph (B)—
 (i)by striking under paragraph (1) and inserting under paragraph (1)(B); and (ii)by striking subsection (e) and inserting subsection (c);
 (5)in subsection (c), by striking 57 percent and inserting 57.42 percent; (6)in subsection (d), by striking So much of any sum not allocated and inserting Except as otherwise provided in this section, so much of any sum not allocated; and
 (7)in subsection (e)—
 (A)in paragraph (1), by striking those subsections and inserting those paragraphs;
 (B)by amending paragraph (2) to read as follows:
						
							(2)Maximum
 amountFor fiscal year 2016, the Secretary of the Interior may use not more than $1,200,000 in accordance with paragraph (1). For each fiscal year thereafter, the maximum amount that the Secretary of the Interior may use in accordance with paragraph (1) shall be determined under paragraph (3).;
				and
 (C)by adding at the end the following:
						
							(3)Annual adjusted
 maximum amountThe maximum amount referred to in paragraph (2) for fiscal year 2016 and each fiscal year thereafter shall be the sum of—
 (A)the available maximum amount for the preceding fiscal year; and
 (B)the amount determined by multiplying—
 (i)the available maximum amount for the preceding fiscal year; and
 (ii)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor..
 (b)Conforming amendmentSection 9 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777h) is amended— (1)in subsection (a), by striking section 4(b) and inserting section 4(b)(1)(B); and
 (2)in subsection (b)(1), by striking section 4(b) and inserting section 4(b)(1)(B). 4.Extension of exception to limitation on transfers to fundSection 9504(d)(2) of the Internal Revenue Code of 1986 is amended by striking June 1, 2015, and inserting October 1, 2023,.
 5.Recreational boating safety allocationsSection 13104 of title 46, United States Code, is amended by striking subsection (c). 6.Recreational boating safetySection 13107 of title 46, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking (1) Subject to paragraph (2) and subsection (c), and inserting Subject to subsection (c),; and
 (B)by striking paragraph (2); and (2)in subsection (c)(1), by striking title, and all that follows through the end and inserting “title—
				
 (A)including the funding of the National Boating Safety Advisory Council established under section 13110 of this title and the authorized activities of the Council, including travel for the council; and
 (B)of the funds referred to in paragraph (1), not less than $2,500,000 shall be available to the Secretary only to ensure compliance with chapter 43 of this title..
 7.National Boating Safety Advisory CouncilSection 13110(e) of title 46, United States Code, is amended by striking 2020 and inserting 2023. 8.Plan evaluationSection 303(b)(7) of the Coastal Wetlands Planning, Protection and Restoration Act (16 U.S.C. 3952(b)(7)) is amended by inserting and improvements made to the quality of fish and wildlife habitat conditions after enhancing coastal wetlands.
 9.Report to CongressThe Director of the United States Fish and Wildlife Service shall annually evaluate and report on the administrative services of such Service for the trust fund to the States and the sportfishing community, including the following categories of information:
 (1)The percent of grant actions completed within 45 days of receipt, average number of days to process new grants, and average number of days to process grant amendments.
 (2)Which wildlife and sport fish restoration policies are currently being updated, the start time for each update, and the anticipated completion time.
 (3)The number of Federal assistance workshops held with States and such Service in efforts to communicate fiscal policies and procedures with the State agencies.
 (4)The response time to States based on initial notification or assistance requests initiated by a State.
 (5)The number of States with unresolved reconciliation of land records and number of corrective action plans with open actions.
 (6)The number of employees of such Service with grants management training and outstanding training requirements and the percent of State fish and wildlife staff to have received training from Wildlife and Sport Fish Restoration Fund Program of such Service.
 (7)The number of full-time equivalents contributing to grant processing and related grant management in each region.
 (8)The number of in-field state project reviews and site visits by the Wildlife and Sport Fish Restoration Fund Program.
 (9)The number of audits per year originating from such Service and response time to related actions and correspondence.July 23, 2015Reported with an amendment